Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the Arguments/Request for Reconsideration filed 7/11/2022.  Applicant's arguments have been fully considered but they are not persuasive.  Accordingly, claims 11-14, 16 and 18-20 remain rejected as set forth in detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14, 16 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 11-14, 16 and 18-20 are directed to the abstract idea of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Independent claim 11 recites, in part, a method for performing the steps of maintaining a first consumer account which is useable by a first consumer and a second consumer account which is useable by a second consumer; receiving information that a first consumer desires to exchange a gift card appearing in the first consumer account for a value wherein the first gift card comprises a physical card, receiving from the first consumer a description of the first gift and the value desired by the first consumer for the first gift card, wherein prior to receiving the information the first gift card has been enabled for purchases from at least one retailer of goods or services and wherein the first consumer is not the at least one retailer, displaying to consumers the value desired by the first consumer for the first gift card, completing the gift card transaction immediately via transfer of values between the first consumer account and the second consumer account, wherein immediately means when the value desired by the first consumer for the first gift card is available to the first consumer and wherein the transfer of values comprises transferring the value desired by the first consumer into the first consumer account, issuing a second gift card to the second consumer account maintained and cancelling the first gift card.  These steps describe the concept of maintaining and receiving information associated with a consumer, displaying value to consumers, completing a transaction via transfer of values, issuing and cancelling gift card, which is directed to abstract idea of Certain Methods of Organizing Human Activity (commercial or legal interactions; marketing or sales activities or behaviors).  As such, the description in claim 11 of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card is an abstract idea.  The concept described in claim 11 is not meaningfully different than those concepts found by the courts to be abstract ideas. As such, the description in claim 11 of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card is an abstract idea.  Claims 12-14, 16 and 18-20 are dependent on claim 11 and include all the limitations of claim 11.  Therefore, Claims 12-14, 16 and 18-20 recites the same abstract idea of “maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card”.  The limitations recited in the depending claims (For example, the providing, verifying making, transferring, transmitting steps and the specific amount of value desired) are further details of the abstract idea and not significantly more.  The concept described in claims 11-14, 16 and 18-20 are not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claims 11-14, 16 and 18-20 of maintaining accounts, receiving information from consumer, displaying values, completing transaction and cancelling gift card is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims only recite few additional elements – using “computer”, “one or more processors” and “non-transitory computer readable memory” and “terminal” of an enterprise infrastructure to perform the maintaining, receiving, displaying, issuing, cancelling, providing, verifying, determining, transmitting and transferring steps digitally “via the one or more processors executing executable instructions” and displaying data “on a personal computer, laptop, handheld device, mobile phone, or any other display device.  The processors/computer/memory in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “enterprise infrastructure comprising one or more processors”, “non-transitory computer readable memory”, “network terminal” to perform the maintaining, receiving, displaying, completing, transferring, issuing, cancelling, providing, verifying, determining, transmitting, steps  “via the one or more processors executing executable instructions”, displaying data “on a personal computer, laptop, handheld device, mobile phone, or any other display device and that the transfer is “digital” and the display is through “online web based program amount to no more than generally linking the user of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  Mere instruction to apply an exception using a generic computer component cannot provide an inventive concept. In addition, generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive, process and provide data (receive, display, complete, transfer, issue, cancel, provide, verify, determine, transmit, display steps) does not impose any meaningful limit on the computer implementation of the abstract idea. Various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 11-14, 16 and 18-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

The claimed invention, considered as a whole, is not taught by the prior arts (effective filing date 7/27/2006) found in Examiner’s search and STIC search, therefore no 102/103 rejections is provided.

Additional art found (directed to state of art/unclaimed features) but not used in the rejection: Bonet et al. (US 2005/0038714 A1)

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claims are statutory under U.S.C. 101 because 1) similar to Enfish, the claims are directed to improvement of computer-related technology because memory is reduced as a result of cancelling first gift card and associating second gift card account with consumer account 2) the claims do not recite an abstract idea because “Certain Methods of Organizing Human Activity does not cover human operation of machines 3) the claims require a special purchase computer/particular machine 4) the claims recite elements not shown to be present in the prior art 5) the claims do not seek to tie-up or preempt 6) the claims improves technology in marketplace by managing contents and controlling interactions with web pages 7) recitation of “one or more processors”, “network terminal” and “physical card” means a manufacture is integral to the claim .  The Examiner disagrees.   In response to applicant’s argument that the claims are directed to improvements in computer-related technology, it is noted that unlike Enfish, the focus of the claims is not on improvement in how a computer could carry out their basic functions of storing and process data, but on certain independently abstract ideas (receive, display, determine, transfer data) that use computers as tools.   In response to applicant’s argument that the system’s memory requirement can be significantly reduced by cancelling gift card, it is noted that while the claims recite the limitation of using processor to cancel card, such limitations are not meaningful as most practical applications of such a database would involve a computer. “In short, each step does no more than require a generic computer to perform generic computer functions.” Alice, 134 S. Ct. at 2359.  Issuing and cancelling card with processer = store, determine and eliminate information with a processor and various court decisions have identified similar elements as routine and conventional (For example, arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone).  In response to applicant’s argument that the claim are not direct to abstract idea, it is noted that these claims describe the concept of maintaining and receiving information associated with a consumer, displaying value to consumers, completing a transaction via transfer of values, issuing and cancelling gift card, which is directed to abstract idea of Certain Methods of Organizing Human Activity (commercial or legal interactions; marketing or sales activities or behaviors).  The additional elements of performing the steps “via one or more processors” do not amount to significantly more than the above-identified judicial exception *Please see detailed 101 rejections above*.   In response to applicant’s argument that the recitation of one or more processors, network terminal and physical card means that a manufacture is integral to the claim and therefore integrated into practical application, it is noted that the focus of applicant’s claims is not on improvement in how processor/terminal/card are manufactured.  Issuing and cancelling card with processor is just storing, determining and eliminating card data with a processor and there no indication in the claims that any improvement in manufacture technology is required.  The processor in applicant’s claims are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  In response to applicant’s argument that specially programmed computer is used, it is noted that review of the specification does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360.  In response to applicant argument that since the Office Action itself does not reject the claims under 102 or 103 thus the claims are novel for 101, it is noted that this argument- sounding in 102 novelty- is beside the point for a 101 inquiry.  See Amdocs (Isr.) Ltd v. Openet Telecom, Inc., No 1:10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va Oct. 24, 2014).  The argument that a claim cannot be directed to an abstract idea by asserting that the claim does not preempt is not persuasive because, for example, in Diamond v. Diehr, 450 U.S. 175 (1981), citing 409 U. S. 63; Parker v. Flook,437 U. S. 54,  the Supreme Court found, "[w]e rejected in Flook the argument that, because all possible uses of the mathematical formula were not preempted, the claim should be eligible for patent protection".  In response to applicant’s argument that the claims improves technology in marketplace by managing contents and controlling interactions with web pages, it is noted that the claims themselves do not have any limitations directed to improvement in web pages (the term “web page” is not even recited in any of the claims).  In response to applicant’s argument that the recitation of “one or more processors”, “network terminal” and “physical card” means a manufacture is integral to the claim, it is noted that the processors and terminal in the steps are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components and the claims (please see detailed 101 rejection above) and the claims are not directed toward improvement in how a physical card is manufactured or any other technology or technical field.  Therefore, applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695